Exhibit 4.1 INDENTURE between FORD CREDIT AUTO OWNER TRUST 2008-A, as Issuer and THE BANK OF NEW YORK, as Indenture Trustee Dated as of January 1, 2008 TABLE OF CONTENTS ARTICLE I USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE Section1.1 Usage, Definitions and Incorporation by Reference. 1 Section1.2 Incorporation by Reference of Trust Indenture Act. 1 ARTICLE II THE NOTES Section2.1 Form. 2 Section2.2 Execution, Authentication and Delivery. 2 Section2.3 Tax Treatment. 3 Section2.4 Registration; Registration of Transfer and Exchange. 3 Section2.5 Mutilated, Destroyed, Lost or Stolen Notes. 7 Section2.6 Persons Deemed Owners. 8 Section2.7 Payment of Principal and Interest. 8 Section2.8 Cancellation. 9 Section2.9 Release of Collateral. 9 Section2.10 Book-Entry Notes. 9 Section2.11 Definitive Notes. 10 Section2.12 Authenticating Agents. 10 Section2.13 Note Paying Agents. 11 ARTICLE III COVENANTS AND REPRESENTATIONS Section3.1 Payment of Principal and Interest. 11 Section3.2 Maintenance of Office or Agency. 11 Section3.3 Money for Payments To Be Held in Trust. 11 Section3.4 Existence. 13 Section3.5 Protection of Collateral. 13 Section3.6 Performance of Obligations; Servicing of Receivables. 13 Section3.7 Negative Covenants. 14 Section3.8 Opinions as to Collateral. 15 Section3.9 Annual Statement as to Compliance 15 Section3.10 Consolidation and Merger; Sale of Assets 15 Section3.11 Successor or Transferee. 16 Section3.12 No Other Activities. 16 Section3.13 Further Instruments and Acts. 16 Section3.14 Restricted Payments. 16 Section3.15 Notice of Events of Default. 17 Section3.16 Representations and Warranties of the Issuer as to Security Interest 17 Section3.17 Audits of the Issuer. 18 Section3.18 Representations and Warranties of the Issuer 18 Section3.19 Calculation Agent. 18 i ARTICLE IV SATISFACTION AND DISCHARGE Section4.1 Satisfaction and Discharge of Indenture. 19 ARTICLE V REMEDIES Section5.1 Events of Default. 19 Section5.2 Acceleration of Maturity; Rescission and Annulment. 20 Section5.3 Collection of Indebtedness by the Indenture Trustee. 21 Section5.4 Trustee May File Proofs of Claim. 21 Section5.5 Trustee May Enforce Claims Without Possession of Notes. 22 Section5.6 Remedies; Priorities. 22 Section5.7 Optional Preservation of the Collateral 23 Section5.8 Limitation of Suits. 23 Section5.9 Unconditional Rights of Noteholders To Receive Principal and Interest. 24 Section5.10 Restoration of Rights and Remedies. 24 Section5.11 Rights and Remedies Cumulative. 24 Section5.12 Delay or Omission Not a Waiver. 25 Section5.13 Control by Controlling Class of Noteholders. 25 Section5.14 Waiver of Defaults and Events of Default. 25 Section5.15 Undertaking for Costs. 25 Section5.16 Waiver of Stay or Extension Laws. 26 Section5.17 Performance and Enforcement of Certain Obligations. 26 ARTICLE VI THE INDENTURE TRUSTEE Section6.1 Duties of Indenture Trustee. 27 Section6.2 Rights of Indenture Trustee. 27 Section6.3 Individual Rights of Indenture Trustee. 28 Section6.4 Indenture Trustee's Disclaimer. 28 Section6.5 Notice of Defaults. 28 Section6.6 Reports by Indenture Trustee. 29 Section6.7 Compensation and Indemnity. 30 Section6.8 Replacement of Indenture Trustee. 31 Section6.9 Successor Indenture Trustee by Merger. 31 Section6.10 Appointment of Separate Indenture Trustee or Co-Indenture Trustee. 32 Section6.11 Eligibility; Disqualification. 33 Section6.12 Preferential Collection of Claims Against Issuer. 34 Section6.13 Audits of the Indenture Trustee. 34 Section6.14 Representations and Warranties of the Indenture Trustee 34 Section6.15 Duty to Update Disclosure 35 ARTICLE VII NOTEHOLDERS' LISTS AND REPORTS Section7.1 Names and Addresses of Noteholders. 35 Section7.2 Preservation of Information; Communications to Noteholders. 36 Section7.3 Reports by Issuer. 36 ii Section7.4 Reports by Indenture Trustee. 36 ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES Section8.1 Collection of Money 37 Section8.2 Trust Accounts; Distributions and Disbursements. 37 Section8.3 General Provisions Regarding Bank Accounts. 41 Section8.4 Release of Collateral. 41 ARTICLE IX SUPPLEMENTAL INDENTURES Section9.1 Supplemental Indentures Without Consent of Noteholders. 43 Section9.2 Supplemental Indentures with Consent of Noteholders. 44 Section9.3 Execution of Supplemental Indentures. 45 Section9.4 Effect of Supplemental Indenture. 45 Section9.5 Conformity with Trust Indenture Act. 45 Section9.6 Reference in Notes to Supplemental Indentures. 45 ARTICLE X REDEMPTION OF NOTES Section10.1 Redemption. 46 ARTICLE XI MISCELLANEOUS Section11.1 Compliance Certificates and Opinions, etc. 47 Section11.2 Form of Documents Delivered to Indenture Trustee. 48 Section11.3 Acts of Noteholders. 48 Section11.4 Notices, etc., to Indenture Trustee, Issuer, Swap Counterparties and Rating Agencies. 49 Section11.5 Notices to Noteholders; Waiver. 49 Section11.6 Conflict with Trust Indenture Act. 50 Section11.7 Benefits of Indenture. 50 Section11.8 GOVERNING LAW. 50 Section11.9 Submission to Jurisdiction. 50 Section11.10 WAIVER OF JURY TRIAL. 50 Section11.11 Severability. 50 Section11.12 Counterparts. 51 Section11.13 Headings. 51 Section11.14 Recording of Indenture. 51 Section11.15 Trust Obligation. 51 Section11.16 Subordination of Claims against the Depositor. 51 Section11.17 No Petition. 52 EXHIBITA-1 FORM OF CLASS A-1 NOTE A-1-1 EXHIBITA-2 FORM OF CLASS A-2 NOTE A-2-1 EXHIBITA-3a FORM OF CLASS A-3a NOTE A-3a-1 EXHIBITA-3b FORM OF CLASS A-3b NOTE A-3b-1 EXHIBITA-4 FORM OF CLASS A-4 NOTE A-4-1 iii EXHIBITB FORM OF CLASS B NOTE B-1 EXHIBITC FORM OF CLASS C NOTE C-1 EXHIBITD FORM OF CLASS D NOTE D-1 EXHIBITE FORM OF INVESTMENT LETTER: CLASS D NOTES E-1 SCHEDULEA Schedule of Receivables SA-1 iv CROSS REFERENCE TABLE1 TIA Indenture Section Section 310 (a)(1) 6.11 (a)(2) 6.11 (a)(3) 6.10 (a)(4) N.A.2 (a)(5) 6.11 (b) 6.8; 6.11 (c) N.A. 311 (a) 6.12 (b) 6.12 (c) N.A. 312 (a) 7.1; 7.2 (b) 7.2 (c) 7.2 313 (a) 7.4 (b) 7.4 (c) 7.4 (d) 7.4 314 (a) 3.9, 7.3 (b) 3.8, 11.13 (c)(1) 11.1 (c)(2) 11.1 (c)(3) 11.1 (d) 11.1 (e) 11.1 315 (a) 6.1 (b) 6.5 (c) 6.1 (d) 6.1 (e) 5.15 316 (a)(1)(A) 5.13 (a)(1)(B) 5.14 (a)(2) N.A. (b) 5.9 (c) N.A 317 (a)(1) 5.4 (a)(2) 5.4 (b) 3.3 318 (a) 11.6 1 Note: This Cross Reference Table is not deemed, for any purpose, to be part of this Indenture. 2 N.A. means Not Applicable. v INDENTURE, dated as of January 1, 2008 (this "Indenture"), between FORD CREDIT AUTO OWNER TRUST 2008-A, a Delaware statutory trust, as Issuer, and THE BANK OF NEW YORK, a New York banking corporation, as Indenture Trustee for the benefit of the Secured Parties. Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Secured Parties. GRANTING CLAUSE The Issuer Grants to the Indenture Trustee at the Closing Date, as Indenture Trustee for the benefit of the Secured Parties, all of the Issuer's right, title and interest in, to and under, whether now owned or hereafter acquired, the Collateral. The foregoing Grant is made in trust to secure (a) the payment of principal of, interest on and any other amounts owing in respect of the Notes as provided in this Indenture and (b) compliance by the Issuer with the provisions of this Indenture and the Interest Rate Swaps for the benefit of the Secured Parties. The Indenture Trustee acknowledges such Grant, accepts the trusts under this Indenture in accordance with this Indenture and agrees to perform the duties required in this Indenture to the best of its ability to protect the interests of the Secured Parties. ARTICLE I USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1Usage, Definitions and Incorporation by Reference.Capitalized terms used but not otherwise defined in this Indenture are defined in Appendix A to the Sale and Servicing Agreement.Appendix A also contains rules as to usage applicable to this Indenture.Appendix A is incorporated by reference into this Indenture. Section 1.2Incorporation by Reference of Trust Indenture Act.Whenever this Indenture refers to a provision of the TIA, the provision is incorpo­rated by reference in and made a part of this Indenture.The following TIA terms used in this Indenture have the following meanings: "indenture securities" means the Notes. "indenture security holder" means a Noteholder. "indenture to be qualified" means this Indenture. "indenture trustee" or "institutional trustee" means the Indenture Trustee. "obligor" on the indenture securities means the Issuer and any other obligor on the indenture securities. All other TIA terms used in this Indenture that are defined in the TIA, defined by TIA reference to another statute or defined by Securities and Exchange Commission rule have the meaning assigned to them by such definitions. 1 ARTICLE II THE NOTES Section 2.1Form. (a)Each Class of Notes, together with the Indenture Trustee's certificates of authentication, will be in substantially the form set forth in the related Exhibit with such variations as are required or permitted by this Indenture.The Notes may have such marks of identification and such legends or endorsements placed on them as may be determined, consistent with this Indenture, by the officers executing such Notes, as evidenced by their execution of such Notes.The physical Notes will be produced by any method as determined by the officers executing such Notes, as evidenced by their execution of such Notes. (b)Each Note will be dated the date of its authentication.The terms of the Notes set forth in Exhibit A-1, Exhibit A-2, Exhibit A-3a, Exhibit A-3b, Exhibit A-4, Exhibit B, Exhibit C and Exhibit D are part of this Indenture and are incorporated into this Indenture by reference. Section 2.2Execution, Authentication and Delivery. (a)A Responsible Person of the Issuer will execute the Notes on behalf of the Issuer.The signature of such Responsible Person on the Notes may be manual or facsimile.Notes bearing the manual or facsimile signature of an individual who was a Responsible Person of the Issuer will bind the Issuer, notwithstanding that such individual has ceased to hold such office before the authentication and delivery of such Notes or did not hold such office at the date of issuance of such Notes. (b)The Indenture Trustee will, upon Issuer Order, authenticate and deliver the Notes for original issue in the Classes, Note Interest Rates and initial Note Balances as set forth below. Class Note Interest Rate Initial Note Balance Class A-1 Notes 4.0176 % $ 544,000,000 Class A-2 Notes one-month LIBOR + 0.60% $ 710,400,000 Class A-3a Notes 3.96 % $ 467,200,000 Class A-3b Notes one-month LIBOR + 0.80% $ 225,000,000 Class A-4 Notes 4.37 % $ 133,500,000 Class B Notes 5.33 % $ 65,700,000 Class C Notes 6.57 % $ 43,800,000 Class D Notes 8.00 % $ 43,800,000 (c)The Notes (other than the
